Citation Nr: 0703344	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of 
fracture to the right 5th toe.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for migraine headaches 
as secondary to PTSD.

5.  Entitlement to service connection for pelvic pain.

6.  Entitlement to service connection for a skin disorder as 
secondary to chemical exposure, to including ionizing 
radiation.

7.  Whether new and material has been submitted to reopen a 
claim for service connection for heart failure as secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1975 to March 
1976.  Initially, the Board of Veterans' Appeals (Board) 
notes that it previously remanded this matter in July 2005 
for evidentiary and procedural considerations, and that the 
action requested in its remand has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.

As a result of the Board's decision to grant service 
connection for PTSD, the Board has determined that the issues 
of entitlement to service connection for migraine headaches 
as secondary to PTSD, and whether new and material evidence 
has been submitted to reopen the claim for service connection 
for heart failure as secondary to PTSD should be remanded for 
further development.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has PTSD which is associated with her 
military service.

2.  There is no residual of a fracture of the right 5th toe 
that has been related to active service.

3.  There is no right ankle disability that has been related 
to active service.

4.  There is no disorder of the pelvis that has been related 
to active service.

5.  There is no skin disorder that has been related to active 
service, whether by exposure to chemicals, including ionizing 
radiation, or otherwise.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2006).

2.  A fracture of the right 5th toe was not incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  A right ankle disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A disorder associated with pelvic pain was not incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A skin disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, prior to the initial adjudication of any of the 
claims, the veteran was generally advised in an August 2001 
letter of the evidence necessary to substantiate her claims 
for service connection for her broken toe and PTSD, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter 
regarding these claims was again sent to the veteran in April 
2003, and in February 2004, a similar letter was sent to the 
veteran regarding her claim for service connection for pelvic 
pain.  

A VCAA notice letter with respect to additional claims for 
service connection for right ankle disability and a skin 
disorder was provided in May 2004.  Id.  

In addition, following the Board's remand of July 2005, the 
veteran was provided with a more detailed VCAA notice letter 
in March 2006 with respect to her claim for service 
connection for a skin disorder based on exposure to 
chemicals, to include ionizing radiation.  

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the August 2001, April 2003, February 2004, May 
2004, and March 2006 VCAA notice letters did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of her claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to include PTSD, a Right Ankle 
Disorder, a Disorder Associated with Pelvic Pain, and a Skin 
Disorder

Background

Service medical records from Fort McClellan, Alabama reflect 
that in late December 1975, the veteran reportedly struck her 
right foot on a chair while running.  Examination revealed 
large ecchymosis on the dorsum of the right foot extending 
into the second and third toes.  The little toe was noted to 
be especially tender.  The impression was sprain and soft 
tissue trauma to the right foot.  X-rays of the right foot 
and little toe at this time were interpreted to reveal 
negative findings.  Approximately one week later, improvement 
was noted but the veteran was to remain on profile for 
additional week.  The impression was soft tissue injury to 
the right foot.  

Separation physical examination from Fort Dix, New Jersey, 
dated in February 1976, indicated that examination of the 
pelvis revealed that the cuff was well-healed.  

Service examination in February 1976 revealed that the 
veteran denied a history of foot trouble, skin disease, or 
joint deformity.  She did complain of a problem with 
depression.  

Personnel records include an early February 1976 record that 
reflects that the veteran maintained the standards for Army 
enlisted personnel in basic training and would likely meet 
the standards for E2 promotion during advanced training or at 
the end of four months service.  

A private medical record from March 1983 reflects a diagnosis 
of verruca plantaris.  

A private record from October 1991 reflects a diagnosis that 
included pelvic pain of uncertain etiology, status post 
hysterectomy.  A private ultrasound at that time revealed an 
impression of relatively small ovarian cyst.  Subsequent 
records from October 1991 continue to reflect diagnoses of 
pelvic pain of uncertain etiology.  The ovarian cyst was 
noted to be resolved in December 1992.  

A private evaluation in August 1993 revealed some 
erythematous macules that occurred in groups about both lower 
extremities of uncertain etiology.  

A private medical record from February 2000 reflects that the 
veteran reported difficulty walking due to hip, leg, and back 
pain.  She stated that her right side symptoms were worse 
than her left.  

A January 2001 statement from the veteran's husband of more 
than 22 years reflects his recollection of the veteran 
informing him that she was actually raped by a black sergeant 
at Fort Dix.  He also recalled that a friend of the rapist, 
[redacted], continued to contact the veteran even after 
his marriage to the veteran following her discharge from 
service.  

A psychiatric evaluation in February 2001 revealed the 
veteran's report of discriminatory practices against women in 
the military, which reportedly were worse at Fort Dix, where 
she was the victim of sexual harassment and attacks by her 
superiors, which included a rape by one of her inspectors.  
The diagnosis was major depression, recurrent and non-
psychotic, and PTSD.

Private X-rays of the right ankle in July 2001 were 
interpreted to reveal no fractures and that the joint spaces 
were well-maintained.  A private medical report dated one 
week later indicates that the veteran reported a history of 
multiple right ankle sprains that started in about 1975, 
after a severe twisting injury and toe fracture.  The last 
one occurred one year earlier.  Examination of the right 
ankle revealed inflammation, muscle weakness, and reduced 
proprioception that needed to be addressed.  

In a statement dated in July 2001, the veteran claimed that 
she broke her right small toe while on leave from Fort 
McClellan during service on December 29, 1975.  When she 
later returned to the base, she was sent to the base 
hospital.  She also stated that she developed right ankle 
pain because of having to favor it because of her injury.  
She also described in detail how she was sexually harassed 
and ultimately raped at her next assignment at Fort Dix, 
where she arrived in early February 1976.

In October 2001, the veteran provided an even more detailed 
account of the harassment and sexual assaults she was the 
victim of at Fort McClellan and, more notably, at Fort Dix.  

A private medical statement from October 2001 reflects a 
diagnosis of PTSD based on the veteran's reported sexual 
trauma during service.

A May 2002 statement from [redacted] reflects his 
recollection that a Sergeant [redacted] stated to him at Fort Dix 
that he and the veteran had had a "thing" together.  He 
also noted his recollection that the veteran's description of 
rape posters, sexual harassment of female troops, etc., was 
prevalent at Fort Dix as best as Mr. [redacted] could remember.

VA joints examination in January 2002 revealed that the 
veteran reported injuring her right ankle in December 1975 
while on leave, at which time she struck her right foot and 
ankle against a chair.  She now reported complaints of 
constant turning or giving way.  The veteran also stated that 
she wore a brace.  Examination of the right ankle at this 
time was largely negative.  Examination of the right 5th toe 
did reveal painful motion but this was symmetrical with the 
left 5th toe.  The diagnosis was chronic tendonitis and 
tenosynovitis or the right ankle and tendonitis of the right 
5th toe.  

VA PTSD examination in January 2002 revealed the veteran's 
report that the sexual harassment she endured during service 
worsened when she was transferred to Fort Dix, New Jersey.  
Most notably, she reported being raped by her drill sergeant, 
and then later forced into dating him.  The Axis I diagnoses 
were PTSD, chronic, moderate, and major depressive disorder, 
recurrent with psychotic symptoms.  The examiner concluded 
that based on the veteran's clinical presentation and review 
of the available background information, the veteran met the 
criteria for PTSD, secondary to the sexual assault and 
harassment while she was in the service.  

In September 2002, the veteran provided a study that noted 
that weapons-grade plutonium was released as a result of an 
explosion at Fort Dix in 1960, and that while no completed 
pathways of human exposure were identified, two potential 
pathways were identified.  One involved drinking the water, 
and another involved dermal contact with and inhalation of 
radiologically-contaminated soil near a particular site.  

A disability examination record from November 2002 reflects 
diagnoses that included depression and right greater 
trochanteric bursitis with pain in multiple joints.

A mental examination in November 2002 revealed diagnoses of 
PTSD, generalized anxiety disorder and major depression.

A private medical statement from November 2002 once again 
relates the veteran's PTSD to her sexual trauma during 
service.  

Another private medical statement, dated in February 2003, 
relates the veteran's PTSD to her military experiences.

In April 2003, the veteran provided additional information in 
support of her claims, including an article about the flu-
related deaths of soldiers, including an Army recruit at Fort 
Dix in February 1976.  An excerpt from another article 
reflects that thousands of tons of nerve gas and blister 
agents remain in the state of Alabama.

A VA progress note from April 2003 reflects a diagnosis of 
PTSD from military sexual trauma.

A VA treatment record from June 2003 reflects complaints that 
included non-itchy skin discoloration of the right lower leg.  
It was noted that the veteran reported chemical exposure 
during the military, and the assessment included dermatitis 
versus tinea corporis.

Another VA treatment record from June 2003 reflects a 
diagnosis that included resolved dermatitis.

A private medical record from October 2004 reflects an 
assessment that included trochanteric bursitis.  

Additional information provided by the veteran in December 
2004 included an article that described the Army's efforts to 
avoid lead-based contamination from bullets at firing ranges.  

A July 2006 VA medical record entry reflects an assessment of 
rash and other nonspecific skin eruption.  A private medical 
record from July 2006 reflects that the veteran's complaints 
included some palpable purpura on the right lower extremity 
only that reportedly had been going on since the 1980's.  

In December 2006, the veteran also provided additional 
articles that generally discuss chemical contamination at 
Fort Dix and locations in Alabama.  She also included e-mail 
responses regarding chemical training at Fort McClellan. 

Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  In 
addition, under 38 C.F.R. § 3.307(a)(3), a veteran who 
manifests within one year of separation from service, a 
disease that is considered to be chronic as listed in 
38 C.F.R. § 3.309 to a degree of 10 percent or more shall be 
service connected, the absence of any findings of that 
particular disease during service notwithstanding.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

The Board has carefully reviewed the evidence related to 
these claims, and first notes that with respect to the claim 
for service connection for pelvic pain, there is no current 
evidence of disability that can be linked to service.

More specifically, while the record does reflect treatment 
for pelvic problems in 1991, there is no evidence of current 
findings or diagnoses of pelvic disability.  Under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  It has 
also been held that to constitute a disability, there must be 
evidence of the actual current existence of "disability."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In addition, while 
the veteran was clearly evaluated for intermittent complaints 
of pelvic pain in 1991, as of 1992, this problem was noted to 
be resolved, and the Board's review of the medical records 
since 1992 does not reflect a specific diagnosis of pelvic 
disability.  It has been held that pain is not a disability 
for VA benefits purposes.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001). 

Moreover, although the veteran in good faith believes that 
she currently suffers from a pelvic disorder, she has not 
demonstrated any special education or medical training that 
enables her to diagnose any such disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of pelvic disability, on the other, the Board 
finds that the preponderance of the evidence is clearly 
against entitlement to service connection for pelvic pain.

With respect to the claims for service connection for right 
ankle and 5th toe disability, while the Board is willing to 
concede the existence of some disability in these areas by 
virtue of the VA joints examination in January 2002, there is 
still no evidence that links such disability to service.  In 
this regard, the Board notes that while the veteran is 
capable of providing evidence that she injured these areas of 
her body during service, she is not capable of relating this 
injury the current diagnoses.  Id.  In addition, service 
medical records do not support the existence of right 5th toe 
fracture during service (X-rays were specifically found to be 
negative), and there is no treatment or complaint of a right 
ankle problem.  Thus, the Board does not find that further 
examination and opinion evidence is warranted in this matter, 
as the claim is not reasonably capable of substantiation.  

Similarly, while there is evidence that the veteran 
periodically suffers from a variously diagnosed skin disorder 
on the right lower extremity, there is no competent medical 
evidence linking this disability to service, whether based on 
chemical exposure, ionizing radiation, or otherwise.  

First, the Board would note that the veteran is not eligible 
for any assistance from 38 C.F.R. §§ 3.307, 3.309, and 3.311, 
as she does not suffer from any disease listed in these 
regulations.  Moreover, even assuming that she was exposed to 
chemicals or radiation during service, there is no evidence 
that links such exposure to a current skin disorder.  Her 
statements and those of other lay witnesses are insufficient 
in this regard.  Id.  General articles are also insufficient 
without specific and supporting competent medical evidence.  
Medical text evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate a connection between service incurrence and 
present injury or condition).

Therefore, based on the foregoing, the Board finds that a 
preponderance of the evidence is also against entitlement to 
service connection for a right ankle disability, residuals of 
fracture to the right 5th toe, and a skin disorder.

On the other hand, with respect to the claim for service 
connection for PTSD, not only does the record reflect current 
and multiple diagnoses of this disability, it also contains 
opinions, both private and VA, that link this disorder to the 
veteran's sexual trauma during service.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to her active 
military service.  Moreover, there has been no assertion that 
she was ever actually engaged in combat, and she has not 
provided credible supporting evidence of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and her claim is instead 
predicated on sexual assaults which she alleges occurred 
throughout her active service and most notably following her 
transfer to Fort Dix in early February 1976.  

In this regard, while the veteran did not provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the alleged rape in February 
1976, the Board finds that the veteran's service records do, 
as a whole, support a finding that there were behavioral 
changes in the veteran following her transfer to Fort Dix in 
contrast with her earlier service at Fort McClellan.  More 
specifically, while training had initially been more or less 
uneventful and the veteran was found not only likely to 
complete her advanced training but to continue further in her 
service for at least an additional six months, things quickly 
changed for the veteran after assignment to Fort Dix, and she 
was thereafter discharged within a relatively short period of 
time.  The Board notes that such evidence has, by regulation, 
been deemed as significant for purposes of determining 
whether there is corroborative evidence of an in-service 
personal assault.  38 C.F.R. § 3.304(f)(3) (2006).  

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident and other sexual 
harassment as now expressed in numerous statements of medical 
history in support of the veteran's claim, and the lack of 
evidence that contradicts the veteran's statements.  
Brutality, such as that described by the veteran, is 
extremely difficult to verify unless reported.  Cohen v. 
Brown, supra.  In effect, a PTSD claim must be put in the 
context of the personal involvement of the veteran.  Id.  In 
this respect, the Board finds nothing in the record to 
directly contradict the veteran's personal involvement, as 
claimed.

The Board also again notes that the record contains multiple 
diagnoses of PTSD, including the diagnosis of a VA examiner 
in January 2002, based on the veteran's claimed stressors.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2006).  Accordingly, absent evidence contrary to the 
veteran's reported in-service stressors, and given the 
veteran's conduct during service in and following February 
1976, and the current and unequivocal diagnoses of PTSD due 
to the veteran's personal assault, the Board concludes that 
the evidentiary record supports a grant of entitlement to 
service connection for PTSD.


ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for fracture of the right 
5th toe is denied.

The claim for service connection for a right ankle disability 
is denied.

The claim for service connection for pelvic pain is denied.

The claim for service connection for a skin disorder is 
denied.




REMAND

With respect to the remaining claims for service connection 
for migraine headaches and depression as secondary to PTSD, 
and whether new and material evidence has been submitted to 
reopen the claim for service connection for heart failure as 
secondary to PTSD, with the granting of service connection 
for PTSD, the Board finds that they are capable of 
substantiation under the VCAA, and that remand is appropriate 
for an examination and opinion as to whether it is at least 
as likely as not that any separate diagnosis of migraine 
headaches or heart failure is related to the veteran's newly 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any heart 
disorder.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the 
examination report.  The examination 
should include any tests and studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that any current heart 
disorder is related to the veteran's 
service-connected PTSD, either by way 
of direct causation or by way of 
aggravation.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of her migraine 
headaches.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the 
examination report.  Examination should 
include any tests and studies that are 
deemed necessary for an accurate 
assessment, and the results of any 
testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that the veteran's 
migraine headaches are related to the 
veteran's service-connected PTSD, 
either by way of direct causation or by 
way of aggravation.

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and her representative should be 
provided with a supplemental statement 
of the case, and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


